Case 0:19-cv-60269-JIC Document 18 Entered on FLSD Docket 06/12/2019 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-60269-CIV-COHN/SELTZER

  JERRY PAUL,

         Plaintiff,

  v.

  BCA FINANCIAL SERVICES, INC.,

         Defendant.
                                                  /

                                 ORDER CLOSING CASE

       THIS CAUSE is before the Court upon the parties’ Joint Stipulation of Voluntary

 Dismissal with Prejudice (“Stipulation”) [DE 17.] The Court has reviewed the Stipulation

 and the record in this case, and is otherwise fully advised in the premises.

       Accordingly, it is ORDERED AND ADJUDGED that the Clerk of Court is directed

 to CLOSE this case and DENY any pending motions as MOOT.

       DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 12th day of June, 2019.




 Copies provided to counsel of record via CM/ECF
